i          i      i                                                                   i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00519-CR

                                        IN RE Philip J. POHL

                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 4, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 15, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                        PER CURIAM

DO NOT PUBLISH




        … This proceeding arises out of Cause No. 1102-C, in the 112th Judicial District Court,
           1

Sutton County, Texas, the Honorable Pedro Gomez, Jr. presiding.